Gary, J., on petition for rehearing. In effect this petition is based upon the proposition that the appellant has not in his briefs made a good argument. On the trial, the first exception by the appellant was “ because on an issue of nul tiel record secondary evidence is not admissible ” and in effect it is repeated on a proposition of law asked and refused, and is one of the grounds upon which a new trial was asked. It is probably true—though we, looking only at the record, can not know whether it be true or not—that the form of the replication was not adverted to on the trial or thereafter in the court below; but our experience is, that judgments here affirmed on bad records and poor arguments, are reversed in the Supreme Court, either upon better arguments or superior knowledge in the court. Bussell v. Chicago Trust and Savings Bank, 40 Ill. App. 385, 139 Ill. 538, is an instance of a decree reversed upon a point never alluded to until the oase got to the' Supreme Court. It is altogether probable that the failure there to put in evidence the execution was mere inadvertence. Petition denied.